DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 
Annau et al. (US 20200218982 A1) teaches parameter is in an integer format or fixed-point format with m bits of precision (Fig. 5 and Par. 132). Calculated loss quantifies the difference between the output y.sub.t of the neural network (after the forward propagation (536) of input values through the neural network) and the expected output ŷ.sub.t. (Fig. 5 and Par. 163), and performs (538) backward propagation of the calculated loss through the neural network (Fig. 5 and Par. 164).
Dal Mutto et al. US 20200372626 A1) teaches estimated feature vector for a query image is a vector of values (generally encoded as floating-point or fixed-point numeric values) of large dimensionality (Par. 135).
However, the prior art of made of record does not teach or fairly suggest the combination of claimed elements “the forward propagation includes utilizing a root-finding procedure to identify a fixed point associated with one or more parameters of the neural network; computing a vector by utilizing a linear transformation of the fixed point; outputting the classification of the input in response to a maximum element of the vector” as recited in independent claim 1, independent claim 10 and independent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar et al. US 9934364 B1
Lin et al. US 10262259 B2
Nguyen US 20200159916 A1
Louizos et al. US 20190354842 A1
Lo et al. US 20200264876 A1
Abou Shousha US 20210112226 A1
Okanohara et al. US 20190267113 A1
Khomami Abadi et al. US 20200272900 A1
Stamatoyannopoulos et al. US 20200167914 A1
Schnorr US 10646156 B1
Zjajo et al. US 20220012564 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/27/2022